DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1-4, 9 and 19, the withdrawal of claim 18, and the addition of claim 21, as filed on November 10, 2021, are acknowledged. 
The amendment made to claim 19 has overcome the previous rejection to the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed on September 14, 2021. 
Applicant’s arguments with respect to amended claim 1 and newly added claim 21 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (US20070082483).
Regarding claim 1, Bai discloses a method of etching an organic film by a plasma through a mask having an opening, the mask being formed on the organic film and being made of a silicon-containing film (Fig. 2C; layer 120 reads on an organic film, paragraph 0030; mask layer 130 formed of SiON reads on a silicon-containing film, paragraph 0031), the method comprising rectifying a shape of the mask (Fig. 2C); wherein the rectifying of the shape of the mask includes changing a chemical composition of a side wall of the opening of the mask to a different chemical composition without etching the side wall (paragraph 0038), and etching an upper surface of the mask (removing the capping layer comprises etching an upper surface of the mask, paragraph 0044).  
Regarding claim 8, Bai discloses wherein the etching of the upper surface of the mask includes performing plasma processing using a second process gas including halogen-containing gas (CxFy reads on a halogen-containing gas, paragraphs 0041 and 0044).
Regarding claim 10, Bai discloses wherein the etching of the upper surface of the mask is performed after the changing of the chemical composition of the side wall of the opening of the mask (paragraphs 0038 and 0044).

Regarding claim 12, Bai discloses wherein the rectifying of the shape of the mask and the etching of the organic film using the plasma formed from the third process gas are repeated at least once (paragraph 0038 and Fig. 2C).
Regarding claim 13, Bai discloses oxidizing a surface of the mask by using a plasma formed from a fourth process gas containing oxygen, before the rectifying of the shape of the mask (paragraph 0038 and Fig. 2C).
Regarding claim 14, Bai discloses wherein the third process gas is a same gas as the fourth process gas (O2, paragraph 0038 and Fig. 2C).
Regarding claim 15, Bai discloses wherein the third process gas is different from the fourth process gas (O2 vs. SiF4/O2, paragraphs 0037-0038).
Regarding claim 16, Bai discloses wherein the oxidizing of the surface of the mask includes etching the organic film by using the plasma formed from the fourth process gas (paragraph 0038 and Fig. 2C).
Regarding claim 20, Bai discloses wherein the third process gas includes O2 gas (paragraph 0038).

Allowable Subject Matter
Claims 2-7, 9, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the side wall of the opening of the mask is changed to SiC, in the refining of the side wall of the opening of the mask, in the context of the instant claim. The closest cited prior art of Bai discloses wherein the side wall of the opening of the mask is covered by a polymer layer comprising Si, F and O, in the refining of the side wall of the opening of the mask (paragraph 0038).
Regarding claims 3-7, they are dependent from claim 2.
Regarding claim 9, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the changing of the chemical composition of the side wall of the opening of the mask and the etching of the upper surface of the mask are performed simultaneously, in the context of the instant claim.  The closest cited prior art of Bai discloses wherein the changing of the chemical composition of the side wall of the opening of the mask is performed before the etching of the upper surface of the mask (paragraphs 0038 and 0044).
Regarding claim 17, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein in the oxidizing of the surface of the mask, the plasma formed from the fourth process gas abrades a shoulder of the opening of the mask, in the context of the instant claim.  The closest cited prior art of Bai discloses that the oxidizing of the surface of the mask and abrading a shoulder of 
Regarding claim 19, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the first process gas includes at least one hydrogen containing gas selected from a group consisting of H2 gas, CH4 gas, CH3F gas, CH2F2 gas, and H2O gas, in the context of the instant claim.  The closest cited prior art of Bai discloses that the first process gas does not comprise a hydrogen containing gas (paragraph 0037).
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 21, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: refining the side wall using reaction products generated by the etching of the organic film using the plasma formed from the process gas, in the context of the instant claim.  The closest cited prior art of Bai discloses refining the side wall using reactant gases supplied onto the etching target (paragraph 0037 and Fig. 2C). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713